ORDER

LOURIE, Circuit Judge.
Upon review of this recently docketed appeal, the court considers whether the *336appeal should be dismissed for lack of jurisdiction.
Robert James Vizzini sued the defendant and requested copies of certain documents under the Freedom of Information Act. The district court granted in part and denied in part the defendant’s motion for summary judgment. Vizzini appealed, seeking review by this court.
This court’s jurisdiction does not extend to review of the district court’s decision. 28 U.S.C. § 1295. We also note that there has been no entry of final judgment and that any appeal is thus premature. Fed. R.Civ.P. 54(b).
Accordingly,
IT IS ORDERED THAT:
The appeal is dismissed.